COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                             LISA M. WEST
  ELIZABETH KERR                                    TEL: (817) 884-1900
  MARK T. PITTMAN                                                                        GENERAL COUNSEL
  J. WADE BIRDWELL                                 FAX: (817) 884-1932                    CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                     www.txcourts.gov/2ndcoa



                                                April 25, 2019

    David A. Pearson, IV                                      Hon. Elizabeth Beach
    Lakeside Plaza                                            Judge, Criminal District Court No. 1
    8401 Jacksboro Highway, Ste. 307                          Tim Curry Criminal Justice Center
    Fort Worth, TX 76135                                      401 W. Belknap
    * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76196
                                                              * DELIVERED VIA E-MAIL *
    Clerk, Criminal District Court No. 1
    Tim Curry Criminal Justice Center                         Hon. David L. Evans
    401 W. Belknap                                            Regional Presiding Judge
    Fort Worth, TX 76196-0230                                 Tom Vandergriff Civil Courts Building
                                                              100 N. Calhoun, 4th Floor
    Joseph W. Spence                                          Fort Worth, TX 76196
    Assistant District Attorney                               * DELIVERED VIA E-MAIL *
    Tim Curry Criminal Justice Center
    401 W. Belknap St.
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-19-00107-CR, 02-19-00108-CR,
                                                      02-19-00109-CR
                     Trial Court Case Number:         1547277D, 1547278D,
                                                      1547279D

    Style:           Marshall D. Aron
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-19-00107-CR
April 25, 2019
Page 2



                 Respectfully yours,

                 DEBRA SPISAK, CLERK